N0. 303UB

  

lN THE SUPREME COURT OF THE STRTE OF HAWAlTQ

lN RE LORI L. YOSHlNAGA m

CRlGlNAL PRCCEEDlNG

ORDER GRRNTING PETlTlON TO RESIGN AND SURRENDER LlCENSE

(By: Moon, C.J., Nakayama, Aooba, Duffy, and Reoktenwald, JJ.)

Upon consideration of Fetitioner Lori L. Yoshinaqa's
Petition to Resign and Surrender License, the attached
affidavits, and the lack of objections by the Office of
Disciplinary Counsel, it appears that the petition complies with
the requirements of Rule l.lO of the Rules of the Supreme Court
of the State of Hawai‘i (RSCH). Therefore,

lT lS HEREBY ORDERED that the petition is granted.

IT lS FURTHER ORDERED that Petitioner Yoshinaqa shall
return her original license to practice law to the Clerk of this
court forthwith. The Clerk shall retain the original license as
part of this record. Petitioner Yoshinaqa shall comply with the
notice, affidavit, and record requirements of sections (a), (b),
(d), and (q) of RSCH 2.l6.

IT IS FlNALLY ORDERED that the Clerk shall remove the
name of Lori L. Yoshinaqa, attorney number 6l47, from the roll of
attorneys of the State of HawaiU¢ effective with the filinq of
this order.

DATED: Honolulu, HawaiUq February 4, 20lO.

craig 
@éw;_ E:`.  Q~,’
mm m 04 z::.,.a(/